 
Exhibit 10.3


SEPARATION AGREEMENT AND RELEASE
FOR JEFFREY T. FISHER
 
This Separation Agreement and Release (this “Agreement”) is entered into between
Charter Communications, Inc. (the “Company” or “Charter”) and me, Jeffrey T.
Fisher, as a condition to my receiving payments pursuant to my Employment
Agreement with Charter dated August 1, 2007 (the “Employment Agreement”) in
connection with the termination of my employment with Charter as of April 4,
2008 (the “Termination Date”).  The Company and I hereby agree as follows:
 
(a) Payments And Benefits Payable Per The Employment Agreement:  Provided I am
not terminated for breach of the terms of this agreement or of my Employment
Agreement prior thereto, I shall remain employed by Charter pursuant to the
terms of my Employment Agreement through the Termination Date, I shall receive
salary at my current annual rate of $515,000 in bi-weekly installments as such
installments are normally paid to senior executives (with all salary
installments due but not paid prior to my execution of this Agreement to be paid
on the first  payday after all conditions in Section 15(g) of the Employment
Agreement are satisfied); I shall continue to receive all benefits, without
interruption, including, without limitation, health insurance; and I shall
continue to participate in all medical and child care flex spending accounts I
have previously selected, all through the Termination Date.  In addition, in
exchange for my execution and delivery of this Agreement, specifically including
the effectiveness of the release set forth in section “b” hereof (and the
failure to revoke same within seven (7) days after I sign and deliver it), the
Company will provide me with the following payments and benefits in satisfaction
of the requirements of Section 15(b) of the Employment Agreement and any other
claim I may hold against Charter or its employees:
 
(i)
The base salary that would have been paid to me, calculated at the current
annual rate of $515,000 per annum plus target bonus, from the date my employment
is terminated through April 4, 2010 (the “Separation Term”); provided that the
total of all such payments shall not exceed, in the aggregate, the gross amount
of $1,751,000.  Subject to the provisions of Section 15(g) of the Employment
Agreement, this amount (the “Separation Payment”) will be paid over the
Separation Term in equal bi-weekly installments on the Company’s regular pay
days for executives, commencing with the first payday after all conditions in
Section 15(g) of the Employment Agreement are satisfied; provided that, in order
to avoid the tax consequences of Section 409A of the Internal Revenue Code of
1986 (the “Code”), the first payment shall cover all payments scheduled to be
made to me in the bi-weekly payments that would have been made to me for the
period (the “Initial Payment Period”) beginning on April 5, 2008 and ending on
the six (6) month anniversary of the date I have a separation from service for
purposes of Code Section 409A, and the first such payment shall be delayed until
the day after the end of the Initial Payment Period; and provided further that
if a Change of Control (as defined within Section 1(f) of the Employment
Agreement) occurs during the twenty-four (24) month Separation Term the Company
shall immediately pay upon any such Change in Control all amounts remaining

 
 
 

--------------------------------------------------------------------------------


 
 
payable to me as part of the Separation Payment in the form of a lump sum
payment;

 
(ii)
A lump sum payment (net after deduction of taxes and other required
withholdings) equal to (a) twenty-four (24) times the monthly cost, at the time
my employment is terminated, for me to receive under COBRA the paid coverage for
health, dental and vision benefits then being provided for me and my family at
the Company’s cost at the time my employment is terminated and (b) ten (10) days
salary in lieu of a full thirty-day notice of termination per Section 14(b) of
the Employment Agreement, This amount will be paid on the day after the last day
of the Initial Payment Period, and will not take into account future increases
in costs during the applicable time period;

 
(iii)
To the extent authorized and permitted by the terms of the applicable plan, any
stock options previously awarded to me will continue to vest, any restricted
stock previously awarded to me shall have their restrictions lapse and any
performance shares shall continue to vest, as called for under such plan for the
Separation Term, in accordance with the schedule attached hereto as Schedule
A.  This Separation Term qualifies, in the case of a payment under Section 15(b)
of the Employment Agreement, as the period of time during which I am receiving
severance for purposes of Section 5.4 of the Charter Communications, Inc 2001
Stock Incentive Plan, as amended, and any applicable stock option, restricted
stock agreement or performance unit/share agreement signed pursuant to a grant
under such plan (and the payment specified in Section 15(b) of the Employment
Agreement qualifies as “severance” for purposes of Section 5.4 of the Charter
Communications, Inc. 2001 Stock Incentive Plan).  Notwithstanding the foregoing,
no stock option shall remain exercisable beyond the latest date on which the
term of the stock option could be extended without causing the stock option to
be treated as deferred compensation subject to Section 409A of the Internal
Revenue Code; and

 
(iv)
The full cost of up to twelve (12) months, to the extent necessary, of
executive-level out-placement services that provides, as part of the
outplacement services, the use of an office and secretarial support as near as
reasonably practicable to my residence.

 
These payments and benefits will be paid and/or provided as and when called for
by the Employment Agreement after all conditions to the effectiveness of this
Agreement and the releases called for by this Agreement have been
satisfied.  The right to retain the same shall be subject to compliance with
this Agreement and the terms of the Employment Agreement.  In the event I die
before all payments and amounts due to me hereunder are paid, any remaining
payments will be made to my spouse, if she survives me and, if not, then to my
estate.
 
I acknowledge I have received my wages per the terms of my Employment Agreement
for all time worked through and ending April 4, 2008, and I will receive a cash
payout of 12.22 hours of
 
2

--------------------------------------------------------------------------------


 
accrued and unused vacation calculated as of April 4, 2008 at my rate of base
salary in effect as of April 4, 2008.
 
Complete Release:  I hereby understand and agree to the termination of all
offices, directorships, manager positions and other similar offices I hold with
Charter or any of its subsidiaries or related or affiliated corporations,
limited liability companies and partnerships and all employment by Charter
effective the close of business on April 4, 2008.  In consideration for the
payments I am to receive hereunder, I unconditionally and irrevocably release,
waive and give up any and all known and unknown claims, lawsuits and causes of
action, if any, that I now may have or hold against Charter, its current and
former parents, plans, subsidiaries, and related or affiliated corporations,
ventures, limited liability companies and partnerships, and their respective
current and former employees, directors, fiduciaries, administrators, insurers,
members, managers, partners, and agents and related parties, in any way arising
out of, in connection with or based upon (i) any event or fact that has occurred
prior to the date I sign this Agreement, (ii) my employment with Charter and/or
any of its subsidiaries or affiliates to date and any event or occurrence
occurring during such employment, (iii) the termination of my employment,
(iv) any breach of the Employment Agreement, (v) any claim to payment under or
from Charter’s 2005 Executive Cash Award Plan or for salary, bonus, stock
options or restricted shares other than as specifically granted pursuant to this
Agreement; or (vi) any decision, promise, agreement, statement, policy,
practice, act or conduct prior to this date of or by any person or entity I am
releasing, and from any claims, lawsuits. I understand that this means that,
subject to the limitations described below, I am releasing Charter and such
other persons and entities from, and may not bring claims against any of them
under (a) Title VII of the Civil Rights Act of 1964 or Sections 1981 and 1983 of
the Civil Rights Act of 1866, which prohibit discrimination based on race,
color, national origin, ancestry, religion, or sex; (b) the Age Discrimination
in Employment Act, which prohibits discrimination based on age; (c) the Equal
Pay Act, which prohibits paying men and women unequal pay for equal work;
(d) the Americans with Disabilities Act and Sections 503 and 504 of the
Rehabilitation Act of 1973, which prohibit discrimination based on disability;
(e) the WARN Act, which requires that advance notice be given of certain
workforce reductions or the Missouri Human Rights Act, chapter 213, R.S. Mo;
(f) the Employee Retirement Income Security Act, which among other things,
protects employee benefits; (g) the Family and Medical Leave Act of 1993, which
requires employers to provide leaves of absence under certain circumstances;
(h) the Sarbanes-Oxley Act of 2002, which, among other things, provides
Whistleblower protection; (i) any federal or state law, regulation, decision, or
executive order prohibiting discrimination or retaliation or for breach of
contract; (j) any of the laws of the State of Missouri or any political
subdivision of such State; (k) any law prohibiting retaliation based on exercise
of my rights under any law, providing whistleblowers protection, providing
workers’ compensation benefits, protecting union activity, mandating leaves of
absence, prohibiting discrimination based on veteran status or military service,
restricting an employer’s right to terminate employees or otherwise regulating
employment, enforcing express or implied employment contracts, requiring an
employer to deal with employees fairly or in good faith, providing recourse for
alleged wrongful discharge, tort, physical or personal injury, emotional
distress, fraud, negligent or other misrepresentation, defamation, and similar
or related claims, and any other law relating to salary, commission,
compensation, benefits, and other matters.  I specifically represent and agree
that I have not been treated adversely on account of age, gender or other
legally protected classification, nor have I otherwise been treated wrongfully
in connection with my employment with the Company and/or
 
 
3

--------------------------------------------------------------------------------


 
any of its subsidiaries or affiliates and that I have no basis for a claim under
the Age Discrimination in Employment Act, Title VII of the Civil Rights Act of
1964, or any applicable law prohibiting employment or other discrimination or
retaliation.  I acknowledge that the Company relied on the representations and
promises in this Agreement in agreeing to pay me the benefits described in
subsection (a).  I understand that I am releasing claims for events that have
occurred prior to my signing this Agreement that I may not know about. This
release does not include claims arising after the date I sign this Agreement,
any claim under a stock option plan or award agreement, incentive stock plan, or
the restricted stock award agreement based upon my service to and ending the
date my employment terminates, any claim under a group health insurance plan in
which I participate for claims accrued as of the date my employment terminated,
a breach of the provisions of this Agreement (including but not limited to a
breach of any obligation to provide me with the payments and benefits called for
by Sections 15 (b) of the Employment Agreement, as specified in paragraph
(a) above) and any pending claims for workers compensation that have already
been filed or for on-the-job injuries that have already been reported, or any
claim for indemnification by Charter for actions taken by me within the course
and scope of my employment to the degree such actions are subject to
indemnification under Charter’s policies and practices.
 
Charter hereby states and acknowledges that, to the best current knowledge of
its Chief Executive Officer, Chief Operating Officer and General Counsel,
Charter has no claim against me for breach of my employment agreement or other
claim of material liability.
 
(b) Promise Not to File Claims:  I promise never to file, prosecute or pursue
any lawsuit based on a claim purportedly released by this Agreement, or (absent
court order) to assist others in filing or prosecuting similar claims against
Charter.  I understand and agree that nothing in this Agreement precludes me
from filing a charge of discrimination under applicable federal or state law,
although I have personally released such claims with regard to matters and facts
occurring prior to this date.  I specifically acknowledge and agree that I am
not entitled to severance or any other benefits under the Charter Communications
Special One-Time Severance Plan or other severance plan or contract, or to any
payments following termination of my employment under or by reason of the
Employment Agreement (other than the payments and benefits called for by
Sections 15(b) of the Employment Agreement, as specified in paragraph
(a) above), and that the payments and benefits described in this Agreement are
in lieu of any severance or other benefits to which I may be entitled under such
plan or any other policy, program, plan or agreement and satisfy and are in lieu
of any payments to which I may be entitled under the Employment Agreement or any
other such plan, policy, program or arrangement, and I specifically waive any
rights I may have under that plan and any such agreement, if any.
 
(c) Non-admission of Liability:  This Agreement is not an admission of fault,
liability or wrongdoing by me or any released party, and should not be
interpreted or construed as such I understand that all released parties
specifically deny engaging in any liability or wrongdoing.
 
(d) Non-Disparagement:  Neither Charter nor I will make any statement or
announcement concerning my departure from Charter except as may be reviewed and
approved by the other party in advance provided that both Charter and I may
inform third parties that my employment will terminate or was terminated (as the
case may be) through mutual agreement on April 4, 2008.  During the balance of
and subsequent to my employment with Charter and/or any of its
 
4

--------------------------------------------------------------------------------


 
subsidiaries or affiliates, I agree not to criticize, denigrate, disparage, or
make any derogatory statements about the Company (including any subsidiaries, or
affiliates), its business plans, policies and practices, or about any of its
officers, employees or former officers or employees, to customers, competitors,
suppliers, employees, former employees, members of the public (including but not
limited to in any internet publication, posting, message board or weblog),
members of the media, or any other person, nor shall I take any action
reasonably expected to harm or in any way adversely affect the reputation and
goodwill of the Company.  During the balance of and subsequent to my employment
with Charter and/or any of its subsidiaries or affiliates, Charter agrees, for
itself, its directors and executive employees not to criticize, denigrate,
disparage, or make any derogatory statements about me to customers, competitors,
suppliers, employees, former employees, members of the public (including but not
limited to in any Internet publication, posting, message board or weblog),
members of the media, or any other person, nor shall Charter, its directors,
employees, or agents, take any action reasonably expected to harm or in any way
adversely affect my reputation.  Nothing in this paragraph shall prevent anyone
from giving truthful testimony or information to law enforcement entities,
administrative agencies or courts or in any other legal proceedings as required
by law, including, but not limited to, assisting in an investigation or
proceeding brought by any governmental or regulatory body or official related to
alleged violations of any law relating to fraud or any rule or regulation of the
Securities and Exchange Commission.
 
(e) Future Cooperation:  I agree, at no cost to myself, to make myself
reasonably available by telephone, e-mail or in person to meet and speak with
representatives of Charter regarding events, omissions or other matters
occurring during my employment with Charter of which I have personal knowledge
or involvement that give rise or may give rise to a legal claim against
Charter.  I, at no out of pocket cost to myself, also shall reasonably cooperate
with Charter in the defense of such claims, provided that, the requirement for
such cooperation with Charter shall terminate seven years from the date of the
identification of any such claim or claims.  To the fullest extent possible,
Charter shall schedule any telephone conferences or meetings with me for places
near my residence and at times outside my normal work schedule and shall take
all other reasonable measures to ensure that my schedule is disrupted to the
least extent possible.  To the fullest extent possible, Charter will seek to
avoid having me travel to locations outside the metropolitan area within which I
reside. If the Company requires me to travel outside the metropolitan area in
the United States where I then reside to provide any testimony or otherwise
provide any such assistance, then Charter will reimburse me for any reasonable,
ordinary and necessary travel and lodging expenses incurred by me to do so,
provided I submit all documentation required under Charter’s standard travel
expense reimbursement policies and as otherwise may be required to satisfy any
requirements under applicable tax laws for Charter to deduct those expenses.  I
shall respond to requests by Charter for nominal assistance (such as occasional
requests for factual recollections) at no charge but shall be compensated for my
time and assistance providing more than nominal amounts of historical factual
information or testimony at the rate of $259 per hour; and shall be compensated
for any expert testimony, including preparation time, at the rate of $500 per
hour. Nothing in this Agreement shall be construed or interpreted as requiring
me to provide any testimony, sworn statement or declaration that is not complete
and truthful.
 
(f)  Confidential and Proprietary Information; Covenant Not To Compete:  I
reaffirm my obligations under and agree to remain bound by and to comply with
the provisions of
 
5

--------------------------------------------------------------------------------


 
Sections 17, 18 and 19 of my Employment Agreement with Charter, and agree those
provisions continue to apply to me, notwithstanding the termination of my
employment, the reason for termination of employment, or any act, promise,
decision, fact or conduct occurring prior to this date.  The “Restricted Period”
for purposes of Section 19 of my Employment Agreement shall start for all
purposes on April 5, 2008 and shall end for (and solely for) the purposes of
section 19(b) of the Employment Agreement on April 4, 2010.  In addition, I
reaffirm my obligations under and agree to remain bound by and to comply with
any other agreement or policy relating to confidential information, invention,
non-solicitation, non competition, or similar matters to which I am now subject.
 
(g) Consideration of Agreement:  The Company advised me to take this Agreement
home, read it, and carefully consider all of its terms before signing it.  The
Company gave me, and I understand that I have, 21 days in which to consider this
Agreement, sign it and return it to the Company. I waive any right I might have
to additional time within which to consider this Agreement.  I understand that I
may discuss this Agreement with an attorney, at my own expense during this
period I understand that I may revoke this Agreement within 7 days after I sign
it by advising the Company orally or in writing within that seven (7) day time
period of my intention to revoke this Agreement.  I have carefully read this
Agreement, I fully understand what it means, and I am entering into it
voluntarily. I am receiving valuable consideration in exchange for my execution
of this Agreement that I would not otherwise be entitled to receive, consisting
of the benefits described in Paragraph (a) of this Agreement.  If I revoke my
acceptance of this Agreement within such 7 day time period, or if I fail to
accept this Agreement within the 21 day time period, then Charter shall have no
obligations under this Agreement, including but not limited to any obligation to
pay or provide the payments specified in this Agreement or under the Employment
Agreement
 
(h) Return of Property:  I will return to the Company on or prior to the
Termination Date all files, memoranda, documents, records, credit cards, keys,
equipment (other than my Blackberry cell phone and laptop computer, although I
understand that I will no longer be provided service for such equipment after my
Termination Date), badges, vehicles, Confidential Information (as defined in the
Employment Agreement) and any other property of the Company then in my
possession or control as directed by the Company provided that I hereby
represent and warrant that I have not, and agree that I will not, make any
copies of company files residing my laptop or other computers accessible to me
and shall return the laptop to the company prior to the Termination Date so that
all company files and information can be removed from its memory prior to the
Termination Date.  I also will reveal to the Company at the Company’s request
all access codes to any computer or other program or equipment
 
(i) Choice of Law:  This Agreement was drafted in Missouri, and the Company’s
Corporate offices are in Missouri. Therefore, this Agreement is to be governed
by and interpreted according to the internal laws of the State of Missouri
without reference to conflicts of law principles, and this Agreement shall be
deemed to have been accepted and entered into in the State of Missouri
 
(j) Amendment, Miscellaneous:  Neither this Agreement nor any of its terms may
be amended, changed, waived or added to except in a writing signed by both
parties. The Company has made no representations or promises to me to sign this
Agreement, other than those in or referred to by
 
6

--------------------------------------------------------------------------------


 
this Agreement. If any provision in this Agreement is found to be unenforceable,
all other provisions will remain fully enforceable
 
Remainder Of Page Intentionally Left Blank
 


 

 
7

--------------------------------------------------------------------------------

 

This Agreement was presented to me on March 14, 2008.  I have read it and
carefully consider all of its provisions before signing it I have had in excess
of 21 days in which to consider it, sign it and return it to Lynne Ramsey This
agreement will not become effective until it has been executed by the Company
representative named below
 
I have carefully read this Agreement, I fully understand what it means, and I am
entering into it voluntarily.
 
Presented By:




Name:  /s/ Lynne F.
Ramsey                                                                


Date Delivered:  March 14, 2008




Employee:




Signature:  /s/ J.T.
Fisher                                                      
Date Signed:  5-2-08                                                      
Printed Name :  J. T. Fisher                                           




Company:




Signature:  /s/ Lynne F.
Ramsey                                                                
Date Received:  5-8-08                                                      
Printed Name :  Lynne F.
Ramsey                                                      






Please Return to:


Lynne F. Ramsey
Senior Vice President, Human Resources
Charter Communications
!2405 Powerscourt Drive
St. Louis, MO  63131


8

